Citation Nr: 1517819	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including but not limited to major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board subsequently remanded the case for further development in November 2013.  That development was completed, and the case was returned to the Board for appellate review.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection to an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain a supplemental VA medical opinion.

Pursuant to the Board's November 2013 remand directives, the Veteran was provided with a VA mental health examination.  At the May 2014 VA examination, the examiner determined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD, but did find that his symptoms warranted a diagnosis of major depressive disorder, recurrent, with psychotic features with anxious distress, severe.  She provided an opinion that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness; in this case, a described personal assault.  As rationale, she stated that the stressor had not been verified and there were contradictions in the Veteran's reporting of the incident.  She also noted that the Veteran had been in mental health treatment since 1996, there was no diagnosis of PTSD, and she was unable to locate documentation of the Veteran mentioning a history of assault while in the military, either to current mental health providers or while in the military.  Finally, the VA examiner concluded that the records did not support the Veteran's claim of experiencing an assault or any injuries he may has sustained as a result, the Veteran appeared to be a poor historian, and thus, any opinion on whether an assault occurred would be merely speculative and any current diagnosis related to the claimed assault would also be speculative.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the opinion of the May 2014 VA examiner inadequate for a number of reasons.  

As an initial matter, the examiner noted that she was unable to locate instances where the Veteran mentioned a history of assault in the military to either current mental health providers or in his service treatment records.  VA Medical Center (VAMC) mental health treatment records from July 2006 and February 2007 document the Veteran's recollections of an assault while he was in the shower during service, and a September 2009 VAMC substance abuse group counseling note states that it appears the Veteran "may have been involved in some kind of violent act where he was beaten, as noted by his attempts to share this event."  As the VA examiner's opinion was partially based on her conclusion that the Veteran had not reported his in-service incident to mental health providers, it is based on an inaccurate factual premise and therefore lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Additionally, the May 2014 VA examiner's ultimate conclusion was that she could only speculate as to whether an assault occurred in service, due to a lack of supportive records and her conclusion that the Veteran was a poor historian.  Because of this, she also concluded that she could not provide an opinion as to whether any current diagnosis is related to the claimed assault without mere speculation.  In Jones v. Shinseki, the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  As noted above, the VA examiner did not fully consider the complete procurable and assembled data, as she did not recognize that the Veteran has reported an in-service assault to his mental health providers.  The Board therefore cannot rely on her statement that she could not provide an opinion without mere speculation.  The Board further notes that the examiner was directed to provide an opinion as to the likelihood that a current acquired psychiatric disability arose during or was caused by an incident of service, not to state an opinion as to the factual matter of whether an in-service assault occurred; a determination to be made by the Board.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")).

Finally, although the VA examiner checked the box for the opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, her written explanation focuses solely on the occurrence or non-occurrence of the reported in-service assault, and provides no discussion regarding the likelihood that the Veteran's major depressive disorder arose during service.  In the body of the examination report, the examiner noted that the Veteran has reported feelings of anxiety, depression, and perceptual disturbance of more than 30-year duration.  The Board notes that the Veteran has consistently reported to his mental health care providers that his psychiatric symptoms dating back to military service.  Additionally, the Veteran filed an initial claim for service connection for a nervous condition in May 1980, and at a November 1980 psychological evaluation, the Veteran reported that he felt very bad, could not concentrate, and sometimes felt like hurting people.  The evaluator found that the tests indicated schizophrenic reaction, and among other symptoms, noted that the Veteran was involved in turmoil of conflicts which render him confused, and that he was disorganized and disturbed by minor pseudo-provocations to which he resorts to acting out behavior.  A September 1980 psychiatric examination also noted that the Veteran reported being very upset and nervous since his court martial, and was depressed.  The evaluator noted the Veteran's mood was depressed and sullen and wrote that the Veteran loses control when angry and turns destructive.  The Veteran also admitted suicidal ideations.  A January 1981 handwritten addendum recorded a diagnosis of generalized anxiety disorder.  As the Veteran exited military service in January 1979, was noted to have committed an assault during military service, and has documented psychiatric symptomatology shortly after separation from military service, the question of when his current disability first manifested is particularly important to this claim.  On remand, a supplemental VA medical opinion should be sought which considers the Veteran's consistent statements over the years regarding psychiatric symptoms beginning during military service, and which specifically addresses the likelihood of onset of the Veteran's acquired psychiatric disability during military service. 

As the Board is remanding the matter for further development, the AOJ should also acquire any outstanding VA treatment records.  The Board notes that the most recent VA treatment record is a December 2013 physical medicine rehab education note from the West Palm Beach VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from December 2013 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer"), other than the psychologist who conducted the May 2014 VA examination, to provide a supplemental VA medical opinion as to the etiology of the Veteran's current acquired psychiatric disorder.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must them provide an opinion as to the following:

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder is etiologically related to his military service.

* The Veteran has reported that he was assaulted in the shower area by a group of soldiers, that he defended himself by stabbing the main instigator, and that he believes his anxiety begun with this incident .  The Veteran's service personnel record includes a November 1978 Special Court Martial Order finding the Veteran guilty of committing assault on a private by cutting him with a razor/knife.

* The reviewer's attention is directed to a September 1980 psychiatric evaluation noting that the Veteran suffered from insomnia with obsessive thoughts of the incident in service (cutting a soldier and going through a court martial) and reported being very upset and nervous since his court martial and discharge.  A handwritten addendum in January 1981 diagnosed generalized anxiety disorder, of a moderate severity.

ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder arose during the Veteran's period of active military service.  

* The reviewer is advised that the Veteran has consistently reported that his psychiatric symptoms have been present since military service.  The Veteran has reported that he was treated for anxiety and depression at a VA hospital in San Juan, Puerto Rico in 1979 following service and that he was treated and seen while on active duty for nervous conditions.  Records of such treatment are unavailable.  

* The reviewer's attention is directed to a September 1980 VA psychiatric evaluation report, which documents the Veteran's report of being very upset and nervous since going through the court martial in service and describes the Veteran's symptoms as including  a mood which was depressed, sullen, and losing control when angry and turning destructive, noting that the Veteran admits suicidal ideation.  A handwritten addition to the note, made January 1981, includes a diagnosis of generalized anxiety disorder.

*The reviewer is advised that the May 2014 VA examiner provided the Veteran with a diagnosis of major depressive disorder, recurrent, with psychotic features with anxious distress, severe.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above, and conducting any further development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



CONTINUED ON NEXT PAGE

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




